Citation Nr: 1137518	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  05-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE


Entitlement to an increase in the apportionment of the Veteran's VA compensation benefits, in excess of $37, on behalf of and in support of the Veteran's adult helpless child, D.S.R., who is in the appellant's custody.


REPRESENTATION

Appellant represented by: Timothy M. Ammons, Attorney at Law

Veteran represented by: Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The appellant - at the December 2008 hearing

The Veteran - at the April 2010 hearing


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1960 through December 1981 in the U.S. Army.  The appellant is the Veteran's ex-wife and custodian of the Veteran's adult helpless child, D.S.R.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 apportionment decision by the aforementioned RO.  This is a contested claim since allowance of the appellant's appeal could result in a loss of benefits to the Veteran.  As a simultaneously contested claim, special procedural regulations are applicable.  See 38 C.F.R. §§ 19.100 - 19.102, 20.713.

In January 2008, the Board remanded the appeal to ensure that all contested claims procedures were followed.  In July 2008, the appellant advised that she was unable to attend a personal hearing at the St. Petersburg RO, and requested that the hearing be scheduled nearer to her home in South Carolina.  In August 2008, the Veteran's representative requested that the case be returned to the St. Petersburg RO and that the Veteran be scheduled for a Travel Board hearing at that facility.  In December 2008, the appellant testified at a Travel Board hearing at the Columbia, South Carolina RO before one of the undersigned Veterans Law Judges.  This matter again came before the Board, and in February 2009, the Board remanded the appeal in order to schedule a Travel Board hearing for the Veteran at the St. Petersburg RO.  In April 2010, the Veteran testified at a Travel Board hearing at the St. Petersburg RO before one of the undersigned Veterans Law Judges.  Because the Veteran was provided notice of the contested claim procedures and scheduled for a hearing at the St. Petersburg RO, the Board is satisfied that there has been substantial compliance with the remand directives of January 2008 and February 2009, and the Board may now proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that since different Veterans Law Judges presided at separate hearings on the claim for increased apportionment, both Judges must participate in the decision on the claim.  38 U.S.C.A. § 7107(c).  For this reason, the appeal will be decided by a panel of Veterans Law Judges.  38 U.S.C.A. § 7102(a).  The appellant and the Veteran were offered the opportunity to appear at hearing(s) before all members of the panel, in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The appellant declined, and the Veteran did not respond to the August 2011 letter to him.  No further action in this regard is required.


FINDINGS OF FACT

1.  The Veteran has received VA disability compensation for his service-connected disabilities, with a combined disability rating of 40 percent, since May 2001; his monthly VA compensation since October 2002 includes an allotment for a spouse and dependent child.  

2.  In a December 2003 rating decision, the RO found that the Veteran's daughter, D.S.R., was permanently incapacitated for self support.  

3.  By January 2005 decision, the RO granted an apportionment of the Veteran's VA benefits for the benefit of his daughter, D.S.R. in the amount of $37 a month, effective October 2002.

4.  The Veteran's reported monthly expenses exceed his monthly income; however, he is reportedly able to stagger his debt payments and not fall behind.

5. Since 1994/1995 the Veteran has not been reasonably discharging his responsibility for support of his adult helpless child, with whom he does not reside, by making adequate payments for her support.

6.  An additional apportionment of the Veteran's benefits in the amount of $50.00 is reasonable and would not create undue hardship on the Veteran.

CONCLUSION OF LAW

The criteria for a $50.00 increase in the apportionment of the Veteran's monthly VA compensation benefits for his adult helpless child, D.S.R., have been met.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451, 3.452, 3.453, 3.458 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Although not specifically addressing the apportionment statute (38 U.S.C.A. § 5307), the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims predicated on chapter 53 of title 38 of the U.S. Code, which concerns special provisions relating to VA benefits.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  

This does not, however, obviate the necessity of informing a claimant of the evidence necessary to substantiate a claim.  See Barger v. Principi, supra.  This was accomplished in letters sent to the Veteran and the appellant in February 2004 - prior to the January 2005 special apportionment decision, and a March 2008 letter to the veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, as indicated by the November 2005 Statement of the Case, the record shows that the appellant and the Veteran were both provided with notice and information as to why the appellant's claim for a higher apportionment has been denied by the RO.  Additionally, the Veteran has been advised of the special procedures for a contested claim in the January 2008 Board remand and in a letter from the RO dated in March 2008.  Thus, the duty to notify, as applied to the appellant's claim for a higher rate of apportionment of the Veteran's VA benefits, was satisfied.

In addition, all assistance feasible on the part of VA in obtaining relevant evidence was provided to the Veteran.  The RO obtained information as to income received by the Veteran, the appellant, and their adult helpless child, D.S.R.  Thus, the duty to assist, as it may be applied to an apportionment claim, was satisfied.  Neither the Veteran nor the appellant are therefore prejudiced by the Board considering the merits of the claim in this decision.

II. Factual Background

The record shows that the Veteran and the appellant were once married.  They had one child together, D.S.R., who was born in April 1961.  The Veteran and appellant divorced in November 1968. 

In a November 1968 Order by the County of Dillon, Court of Common Pleas, considering the divorce action brought by the appellant, the Judge indicated that the real difficulty in the case concerned the minor daughter of the parties who was seven years old, but deaf, unable to talk, seriously handicapped, and was in need of special care and education that she could not obtain from her mother or father.  It was noted that the father (the Veteran) was "in service that the Federal Government will pay the greater part of the cost of providing adequate care and education for the child.  The Judge ordered that the custody of the minor child, D.S.R. be placed in the Department of Public Welfare for Dillon County and that department was directed to make an immediate investigation and have D.S.R. admitted to some institution which is suitable for her care and education.  The Judge also ordered the Veteran to provide such allotment or quarters allowance, in line with his grade, and execute such applications and requests as are necessary to obtain the assistance of the Civilian Health and Medical Program.

In October 2002, the appellant claimed an apportioned share of the Veteran's VA benefits for the support of their child, D.S.R.  

Received from the appellant in February 2003 was a statement in which she indicated that D.S.R.'s father, the Veteran, had not sent her any support within the last eight years.  The appellant also indicated that D.S.R. was in the Pee Dee Center until she brought her home eight years prior, and that while she was in the Pee Dee Center her father sent her $40 a month, but now did not send her anything at all.  

Private treatment records and statements from a private physician, Dr. Brown, show that D.S.R. has severe autism, is profoundly retarded, is hearing impaired, is unable to speak, and cannot care for herself.  It was also noted that D.S.R. has various medical problems, including diabetes mellitus, hypertension, esophageal reflux disease, reactive airway disease, and hepatitis.  Dr. Brown opined that D.S.R. required total and complete care and constant supervision.   

Received in May 2003 was a statement (VA Form 21-4138) from L.J. indicating that she had been working with D.S.R. for the past three years.  L.J. indicated that D.S.R. was a client with CLTC/Community Long Term Care, and received services from a personal care PCA and companion services through Pee Dee Home Health.  L.J. also noted that D.S.R. depends on others for all assistance and her mother was the only caregiver at home.  

By December 2003 rating decision, the RO found D.S.R. to be permanently incapable of self support, and therefore eligible as a helpless child for apportionment of benefits beyond 18 years of age.  See 38 C.F.R. § 3.356.  

Received from the Veteran, in February 2004, was a Declaration of Status of Dependents (VA Form 21-686c) in which he requested that his current wife and his seriously disabled child (D.S.R.) be "added to his account".  He also submitted a statement (VA form 21-4138) in which he reported that in November 1968 by order of the court, D.S.R. was placed in the custody of the Department of Public Welfare for Dillon County, and was subsequently placed in Whitten Village.  In June 1978, D.S.R. transferred to Pee Dee Center until the appellant removed D.S.R., stating she was able to support and care for D.S.R.  The Veteran alleged that the removal of D.S.R. from the Pee Dee Center was against the advisement of the staff there and himself, and that D.S.R. had been well established and content living at Pee Dee Center and could have remained there and received very much needed care for the rest of her life.  He claimed that the Pee Dee Center returned all support allotment checks to the Military Finance Center.  He claimed he had no contact with the appellant or any agency requesting support for D.S.R. until February 3, 2004.  He indicated that D.S.R. should be receiving 100 percent disability benefits from Social Security and other state/county agencies.  In February 2004, the Veteran submitted an income and expense statement in which he reported monthly income of $3561, average monthly expenses of $3872, assets of $2800, and debts totaling $170,000.

Received from the appellant in February 2004, was a statement (VA Form 21-4138) and an income and expense statement for D.S.R.  This statement indicated that D.S.R. had $667 in monthly income from Social Security, and average monthly expenses of $486.67, which included $128.50 monthly rent, which was to increase to $140 in August 2004.  The appellant indicated that D.S.R. had no property or bank accounts, and alleged that the last support from the Veteran was approximately $40 per month from 1968 until 1994.

In January 2005, the RO issued a special apportionment decision, granting D.S.R. an apportioned amount of the Veteran's VA benefits, pursuant to 38 C.F.R. §§ 3.450(a)(1)(ii), 3.452(a) .  In the decision, the RO indicated that the veteran received $466 for his present monthly award of VA benefits; other monthly income of $3561; and total monthly income of $4027.  His monthly expenses were noted as $3800, and his net income after expenses was $227.  His assets totaled $128,000.  In the decision the RO also indicated that D.S.R. was to receive $37 for her present monthly award of VA benefits, and that she had other monthly income of $667, for a total monthly income of $704.  D.S.R.'s monthly expenses were noted as $715 and her net income, after expenses, was -$11.  The RO indicated that the decision would not cause a hardship on the Veteran because D.S.R. was added to his award and the benefit granted was the amount by which his VA benefit had increased.  

VA sent the Veteran a letter in January 2005, advising him that effective October 1, 2002, he was being paid as a veteran with two dependents, and that his payment included an additional amount for his spouse and his helpless child, D.S.R.  Accordingly, effective October 1, 2002, VA began withholding $37 per month for apportionment to the appellant for the benefit of their daughter, D.S.R.  

Received from the appellant in February 2005 was a notice of disagreement with the RO's decision as to the amount of apportionment granted for the benefit of D.S.R.  She claimed that the monthly rate of $37 was insufficient to aid in raising their child, D.S.R.  She indicated that D.S.R. has suffered from severe autism, was severely retarded, and has been totally disabled since birth.  

In the substantive appeal (VA Form 9) dated in December 2005, the appellant indicated that D.S.R. was removed from the Pee Dee Center due to improper care and treatment, and that D.S.R. could not hear or speak.  The appellant further alleged that D.S.R. required constant supervision that her mother could provide.  The appellant claimed that the Veteran had retirement income and Social Security income greatly in excess of the $4000 that he reported each month.  The appellant further claimed that D.S.R. could not be raised for $37 a month, that D.S.R. was severely retarded and could not care for any of her needs, and that her father (the Veteran) had never paid any child support.

In December 2008, the appellant testified that she was on a limited income and could not take care of D.S.R. without help from VA.  She testified that her daughter was severely retarded, could not hear or talk, could not be left by herself, got very upset over things, and that she had to pay somebody to stay with D.S.R. if she needed to go somewhere.  She reported that a girl came from long term health service for two hours a day, and that she would not have to pay during that time.  The appellant testified that for income she received about $600 a month from Social Security and that D.S.R. received $758 a month from Social Security and $37 a month from VA.  The appellant testified she was 73 years old, and had emphysema, high blood pressure, and a heart murmur, and had to have her niece drive her to the hearing.  The appellant reported that she and her daughter had no other income, and that their rent was $268 a month, the light bill was $100 to $110 a month; the water bill was $45 to $50 a month, the telephone bill was around $50 a month, and groceries were about $60 to $75 a month.  The appellant testified that D.S.R. needed some work done on her teeth that her insurance would not pay for and that they would have to pay the $500 or $600 out of pocket, but that all other medical and dental expenses were covered by insurance.  She reported that she and her daughter paid $35 to $50 a month for medicine.  She testified that she had a 1993 Oldsmobile and spent about $81 a month for insurance, and that she spent approximately $50 to $60 a month for clothes because her daughter frequently messed up her clothes.  She testified that D.S.R.'s father, the Veteran, provided for their child the seven years they lived together, but that in the past 13 years that D.S.R. has lived with the appellant, he had provided no financial support.  She testified that she and her daughter had about $30 in the bank, and paid $45 a month for her life insurance and $20 a month for D.S.R.'s life insurance.  

In April 2010, the Veteran testified that the proposed apportionment was unwarranted and placed him in a financial hardship.  He testified that his net monthly retirement pay was $1612, with one $75 allotment to his mother and one $200 allotment to the Pentagon Federal Credit Union.  He received $607 a month for his VA compensation, which did not include the $37 apportioned to his child.  He testified that the $607 reduced his retirement pay.  He also testified he received $1507 a month from the Social Security Administration, a floater retirement of $755, a reimbursement check from Medicare for $51, and rental property with an income of $1685.  He testified that his monthly expenses included:  $2284 for his combined monthly mortgage payment for three properties; $1132 for credit cards; $63 for health insurance; $69 for his phone bill; $99 for a cell phone; $82 for cable; $260 for electric bill; $100 for lawn service; $820 for an RV payment; $200 for gas; $900 for food; $1600 for car insurance; $184 for house insurance; $200 for clothing; $150 for entertainment; and $63 for dental.  He reported having no assets other than $5000 for funeral funds, and that the combined value of three properties was $205,000.  He testified his debts included $40,000 for credit cards; $205,000 for mortgages; and $99,000 for an RV.  He claimed he was "upside down" because he had $6217 coming in each month as net monthly income, and $8259 in monthly expenses.  The Veteran's representative indicated at the hearing that if the Board were to grant an increased apportionment, it should not exceed $42 per month, because that amount represents the difference of the current benefit rate of $644, which the Veteran is receiving for himself, a spouse, and child, and $601, which is what he would receive for himself and a spouse.  He testified that his wife received monthly Social Security benefits, but he was not sure of the amount.  He indicated that of the nearly $2000 he was in the red each month, he was able to make up most of it by staggering bill payments.  He testified he was not behind on any payments.  

III. Analysis

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

The benefit-of-the-doubt rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The appellant contends that an increased apportionment of the Veteran's compensation benefits should be awarded on behalf of their child, D.S.R., claiming that the current apportionment is insufficient to take care of D.S.R.  

The Board notes that this is a contested claim, the basic facts of which are not in dispute.  The record reflects that the Veteran has been entitled to receive VA disability compensation for multiple service-connected disabilities with a combined disability evaluation of 40 percent since May 2001.  His current monthly entitlement to VA compensation is approximately $644.00, which includes an additional payment for his current spouse and the $37 apportioned to his daughter, D.S.R.

Since this case involves a claim for an increased apportioned share of the Veteran's VA benefits, and the underlying apportionment has already been established, 38 C.F.R. § 3.453 applies because it governs such determinations of the rate of apportionment.  Under 38 C.F.R. §§ 3.453 and 3.451, the hardship of the parties is to be considered for the purpose of determining the amount of apportionment.  

The Board must first determine whether the Veteran was reasonably discharging his responsibility for his helpless child's support.  38 C.F.R. § 3.450.  In that regard, the Board notes that while the appellant initially contended that the last support received from the Veteran was approximately $40 per month from 1968 until 1994, she later indicated that he had never paid any child support.  She also indicated, in February 2003, that the Veteran had not sent D.S.R. any support within the last eight years.  The record reflects that  D.S.R. lived at state-run residential care facilities until approximately 1995, when her mother removed her from the "Pee Dee Center", where she had resided since approximately June 1978.  It is unclear as to what extent the Veteran may have provided for his daughter, D.S.R., after 1994/1995 (about the time her mother removed her from the Pee Dee Center); however, the record tends to suggest he stopped providing for D.S.R. along about the time her mother removed her from the Pee Dee Center.  Thus, the record appears to show that prior to 1994/1995 he was discharging his responsibility for D.S.R., but that from 1994/1995 the Veteran was not reasonably discharging his responsibility for D.S.R.  The Board also notes that it was only as a result of the appellant's initial claim for apportionment, on behalf of D.S.R., filed in October 2002, that D.S.R. now receives a $37 apportionment of the Veteran's VA disability compensation.  The fact that D.S.R. has been receiving $37 per month since October 2002 is not an indication that the Veteran has been reasonably discharging his responsibility since then, based simply on the fact that as of October 2002 the Veteran's monthly VA benefit was increased $37 in order to provide for an apportioned amount for his helpless child, D.S.R.  Thus, the Board concludes that there is evidence to suggest that the Veteran was not reasonably discharging his responsibility for D.S.R. as of 1994/1995.  In considering the apportionment granted to D.S.R. by the RO, the Board finds, for reasons set forth below, that an increase of the "general" apportionment is warranted under 38 C.F.R. § 3.450.  

As noted above, the Veteran's VA compensation payments include an amount for the support of his adult helpless child, D.S.R.  Under VA guidelines, if a veteran is receiving additional benefits for dependents and the evidence shows he is not reasonably contributing to their support, hardship to the veteran would not result from apportionment of the additional amounts of compensation benefits payable for such dependents.  VA Manual 21-1, Part IV, paragraph 19.05.  The Board notes that it is the responsibility of both parents to support their child.  In the instant case, D.S.R. does not live with the Veteran and the record suggests that he did not provide any support for D.S.R. from 1994/1995.  On the other hand, since at least 1994/1995, the appellant has been providing nearly total care for D.S.R. -- albeit with the help of a personal care PCA and companion services through Pee Dee Home Health.  In that regard, the Board acknowledges that D.S.R. has severe autism, is profoundly retarded, is hearing impaired and unable to speak, has multiple health problems, and is unable to care for herself - requiring total and complete care and constant supervision.  

Having considered the evidence of record and the contentions of both the Veteran and appellant, the Board finds that the evidence of record does support an increase in the amount of the apportionment to D.S.R.  Once it has been determined that an apportionment is warranted, the rate of apportionment of disability compensation must be determined.  Rates of apportionment are to be determined under the standards set forth in 38 C.F.R. § 3.451.  See 38 C.F.R. § 3.453.  This regulation stipulates that ordinarily apportionment of more than 50 percent of the Veteran's benefits is considered to constitute undue hardship on him, but apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The Board must take into consideration the totality of the circumstances to include the need of the Veteran, as these are his benefits, as well as the need of his dependent, as VA may apportion any part of compensation payable to the Veteran.

Upon review of all the evidence, the Board finds that a $50.00 increase in the apportionment of the Veteran's monthly VA compensation benefits in support of the Veteran's adult helpless child, D.S.R., is reasonable.  Both parents have an obligation to support their daughter.  

Moreover, the Board finds that a $50.00 increase in the apportionment would not cause the Veteran undue hardship.  The Veteran has not indicated that any of his needs are not being met.  In April 2010, although he testified that his monthly net income was $6217 and that he had $8259 in monthly expenses, he also indicated that of the nearly $2000 he was in the red each month, he was not behind on any payments as he was able to stagger bill payments.  In addition, the Board notes that the Veteran's expenses include non-essential expenses such as rental property mortgages, lawn service, cable, and an RV payment.  Hardship contemplates an inability to pay for essentials such as food, clothing, shelter or medical expenses, and such deprivations are not shown in the Veteran's case.  The Board believes it reasonable to expect that the Veteran can reduce certain non-essential monthly expenditures to offset an increase of $50.00 in the monthly apportionment.  
Despite his contentions throughout the appeal, the Veteran has not persuasively demonstrated that an increased apportionment on behalf of his adult helpless child would result in financial hardship to himself.  In that regard, the record indicates the 
Veteran was paying support for D.S.R., while she was at the Pee Dee Center, and paid this support up until approximately 1994/1995 - at which time the appellant removed D.S.R. from the Pee Dee Center in order to care for her at home.  It appears that the Veteran ceased paying support based on the actions of the appellant, and not based on his own circumstances.  
						

ORDER

Entitlement to a $50.00 per month increase in the existing apportionment of the Veteran's VA compensation benefits for the Veteran's adult helpless child, D.S.R., is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________                              ________________________
            ALAN S. PEEVY                                               MARK W. GREENSTREET
          Veterans Law Judge                                                     Veterans Law Judge Board of Veterans' Appeals                                          Board of Veterans' Appeals



_______________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


